Citation Nr: 0901237	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-03 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability, 
including a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Elizabeth Jane Nunnelly, 
Attorney at Law


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1983 
to September 1994.  In an RO administrative decision dated in 
December 1995, VA determined that the veteran's service from 
January 1983 to April 1992 was honorable, but that the 
service from April 30, 1992 to September 14, 1994 was under 
other than honorable conditions due to sentence of a general 
court-martial.  The RO determined that a bar to VA monetary 
benefits based on that period of service existed.  See 
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12(c)(2) 
(2008).  The Board will not consider his period of service 
from April 30, 1992 to September 14, 1994 with respect to 
in-service incurrence of bipolar disorder.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO continued and 
confirmed a denial of service connection for a psychiatric 
disability, including bipolar disorder.  

The issue of service connection for bipolar disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a neuropsychiatric 
disability in August 1996 and the veteran did not appeal that 
decision within one year of being notified.  

2.  Evidence received since the August 1996 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a psychiatric disability, including a 
bipolar disorder.  


CONCLUSIONS OF LAW

1.  The August 1996 rating decision that denied the veteran's 
service connection claim for a neuropsychiatric disability is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 
20.302, 20.1102 (1996); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  Evidence received since the August 1996 rating decision 
that denied service connection is new and material, and the 
veteran's claim for service connection for a psychiatric 
disability, including a bipolar disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq (West 2002), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008), eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for PTSD in the present case, the Board concludes that this 
law does not preclude the Board from adjudicating this 
matter.  The Board is taking action favorable to the veteran 
with regard to the new and material issue on appeal, and a 
decision at this point poses no risk of prejudice to him.  
See, Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Legal Criteria 

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(e), 20.201, and 20.302 (2008).  

If a decision becomes final, a service connection claim may 
be reopened and considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New and material evidence means:  1)  Evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
2)  Evidence which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final 
denial; and 3)  Evidence that raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

III.  Analysis

In an August 1996 decision, the RO denied service connection 
for a neuropsychiatric disability and notified the veteran of 
that decision the same month.  The veteran did not file a 
notice of disagreement and that decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As 
the August 1996 decision is final, the veteran's service 
connection claim for a bipolar disorder may be considered on 
the merits only if new and material evidence has been 
received since the August 1996 decision.  

At the time of the August 1996 denial, the evidence in the 
claims folder consisted of the veteran's service treatment 
records, a June 1995 private medical record showing an 
assessment of a major depressive episode, and a June 1995 
medical prescription.  There was no evidence reflecting the 
presence of pertinent disability during the veteran's 
recognized period of service, a psychosis within the first 
post service year or a link between current psychiatric 
disability and service.  

Evidence received since the August 1996 denial includes a 
variety of documents.  Private medical records from December 
1995 to February 1996 show treatment for ongoing depression.  
A January 1998 private medical record from a psychiatrist 
shows diagnoses of recurrent moderate major depression and 
short psychotic disorder in total remission as well as 
diagnoses to rule out both mixed bipolar disorder and an 
intermittent explosive disorder.  VA medical records from 
2003, 2005, and 2006 give diagnoses of a schizoaffective 
disorder for the veteran.  A June 1996 Department of Social 
Services Determination from Puerto Rico certifies that the 
veteran is totally disabled due to severe depression.  A 
February 2005 letter from the veteran's representative states 
that the veteran is receiving benefits from the Social 
Security Administration (SSA).  While none of this evidence 
raises a reasonable possibility for substantiating the claim, 
additional service treatment records (STRs) were received 
from the service department in November 2004.  

If VA receives or associates with the claims folder relevant 
official service department records that existed and had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim.  See 38 C.F.R. 
§ 3.156(c).  Such records include additional service records 
forwarded by the service department to VA any time after VA's 
original request for service records.  See 38 C.F.R. 
§ 3.156(c).  The claim of service connection for a 
psychiatric disability, including bipolar disorder is 
reopened.  


ORDER

New and material evidence has been received to reopen the 
service connection claim for a psychiatric disability, 
including bipolar disorder; to this extent, the appeal is 
granted.  


REMAND

The veteran's attorney and representative informed the RO in 
a February 2005 statement that the veteran was currently 
receiving SSA disability benefits.  The Board must remand 
this claim so that the relevant SSA records and supporting 
medical documents may be associated with the veteran's claims 
folder before a decision is made regarding the veteran's 
claim for service connection for a bipolar disorder.  

Accordingly, the case is REMANDED for the following action:  

1.  Request from the Social Security 
Administration, all records related to the 
veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  

2.  Readjudicate the claim of service 
connection for a bipolar disorder.  If the 
decision remains in any way adverse to the 
veteran, provide a supplemental statement 
of the case (SSOC) to the veteran and his 
representative.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal.  
An appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


